DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/22/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/22/2021, with respect to claim 9 have been fully considered and are persuasive.
Reasons for Allowance
Claims 2-5, and 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 9 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 9, the prior art fails to teach the controller is configured to, according to the at least one light shielding region and the light transmitting region which are set, generate and send a first control command to the first driving circuit, and generate and send a second control command to the second driving circuit; the first driving circuit is configured to, according to the first control command, provide a first driving voltage to at least part of the control switches in the mask corresponding to the at least one light shielding region and at least a part of the light transmitting region, and control the at least part of the control switches corresponding to the at least one light shielding region and the at least a part of the light transmitting region to be turned on; and the second driving circuit is configured to, according to the second control command, provide at least one second driving voltage to at least part of the control switches corresponding to the at least one light shielding region and at least a part of the light transmitting region in the mask, wherein the at least one second driving voltage is transmitted, through the at least part of the control switches, to corresponding electrochromic film components to control the corresponding electrochromic film components to shield light or transmit light, along with the structural limitations positively recited in claim 9. Claims 2-5 and 10-16 are dependent on claim 9, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shi (2015/0160525), Miller (2008/0245975), Tam (2008/0238871), and Lumpkin (2007/0103612) disclose relevant masks and light shielding devices, but fail to remedy the deficiencies of the prior art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on (571) 272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872